Citation Nr: 9928752	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-10 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
laceration of the right little finger.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
residuals of a laceration of the right little finger and for 
PTSD.  A notice of disagreement was received in March 1998, a 
statement of the case was issued in June 1998, and a 
substantive appeal was received in August 1998. 

The Board observes that pursuant to a June 1998 rating 
decision, the RO granted service connection for a fracture 
and laceration of the right ring finger, status post open 
reduction, and assigned a noncompensable disability rating.  
The RO also denied entitlement to a 10 percent rating under 
38 C.F.R. § 3.324 based on multiple noncompensable service-
connected disabilities.  It appears that the RO determined 
that veteran filed a notice of disagreement from the June 
1998, and a statement of the case was issued.  However, the 
record does not show that a timely substantive appeal was 
received.  Accordingly, the issues addressed in the June 1998 
rating decision are not in appellate status. 38 U.S.C.A. 
§ 7105(c) (West 1991).


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy while 
serving in Vietnam.

2.  The veteran has a scar on the right little finger which 
is related to an injury suffered during his service in 
Vietnam.

3.  There is no medical diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A scar as residual of a laceration of the right little 
finger was incurred during the veteran's military service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).

2.  The veteran's claim of entitlement to service connection 
for PTSD is not well-grounded.  38 U.S.C.A. §5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, before the Board may proceed to examine the merits 
of the veteran's claims, it must be determined whether the 
veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well-
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter referred to as " the Court") has 
recently indicated that a claim may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I. Right Little Finger

The Board finds the veteran's right little finger claim to be 
well-grounded.  38 U.S.C.A. § 5107(a).  There is medical 
evidence of current disability in the form of an April 1997 
VA examination report showing a 4 cm scar on the palmar 
aspect of the proximal right little finger.  The veteran 
asserts that he suffered an injury to the right little finger 
during service, and his assertion in this regard is accepted 
as true for well-grounded purposes.  Because a scar 
disability is at issue, the Board finds that the nature of 
such residual makes the claim plausible when the veteran's 
assertions are taken as true.  Further, the Board finds the 
duty to assist the veteran has been met as to this issue.  38 
U.S.C.A. § 5107(a). 

Turning to the merits, the veteran's service medical records 
are devoid of any indication that the veteran complained of, 
was treated for, or diagnosed with, any injury or disease of 
the right little finger.  However, the veteran claims that he 
suffered a laceration of the right little finger during 
combat in Vietnam, and the Board does notes that the 
veteran's service personnel records show that he participated 
in numerous search and destroy missions during the period 
February 1967 to March 1968.  The Board finds that this 
evidence is sufficient to demonstrate that the veteran was 
engaged in combat while serving in Vietnam.

38 U.S.C.A. § 1154(b) provides, in pertinent part, that, in 
any case where a veteran is engaged in combat during active 
service, lay or other evidence of service incurrence of a 
combat related injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  Therefore, 
although the service medical records do not show that the 
veteran sustained an injury to his right little finger, the 
veteran is deemed to have incurred such an injury during 
service.  See 38 U.S.C.A. § 1154(b); Caluza, 7 Vet. App. at 
506.  

As noted earlier, there is medical evidence of a current scar 
of the right little finger.  Given the fact that the 
inservice injury is deemed to have been proven, the Board 
finds that with all reasonable doubt resolved in the 
veteran's favor, entitlement to service connection for a scar 
of the right little finger is warranted.  

II. PTSD

However, with regard to the PTSD claim, the Board is unable 
to find that the claim is even well-grounded.  Review of the 
claims file reveals no medical diagnosis of PTSD despite 
several examinations, including special testing, for the 
purpose of ascertaining whether he suffers from PTSD.  The 
question of whether a disability is currently present is one 
which requires diagnostic skills and must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Therefore, the Board must rely on the medical evidence.

Service medical records do not contain any references to 
psychiatric symptomatology.  The post-service medical records 
relevant to the veteran's PTSD claim consists of an April 
1997 VA PTSD examination report, and accompanying 
contemporaneous Minnesota Multiphasic personality Inventory-2 
report.  This evidentiary material made no finding that the 
veteran ever had PTSD.  The PTSD examiner opined that that 
the veteran did not exhibit any definitive signs of PTSD.  
The diagnoses included dysthymic disorder, but PTSD was not 
diagnosed.

The Board acknowledges the veteran's contentions that he 
suffers from PTSD.  However, as a matter of law, the veteran 
(as a layperson) is not competent to offer medical diagnoses.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
By this decision, the Board is informing the veteran that a 
medical diagnosis of PTSD is required, together with medical 
evidence linking such disorder to an inservice stressor, to 
render his claim well-grounded.  38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 


ORDER

Entitlement to service connection for the residuals of a 
laceration of the right little finger is warranted.  To this 
extent, the appeal is granted.

Evidence of a well grounded claim for entitlement to PTSD has 
not been submitted. To this extent, the appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

